Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 20-21, 23-39 are currently pending.  Claims 38-39 are newly added.
Priority
Instant application 17213328, filed 3/26/2021 claims benefit as follows:

    PNG
    media_image1.png
    127
    378
    media_image1.png
    Greyscale
.
Response to Applicant Argument/Amendment
In the response received 8/04/2022, Applicant argues that it would not have been obvious to obtain the claimed compounds at the claimed purity levels.  Specifically, Applicant argues that there is no reason to combine and that multistage distillation is critical based on the declaration filed 8/04/2022.  The declaration shows that one stage distillation leads to one purity, and that a multistage leads to additional purity.  The highest purity with a single stage was 93% whereas 96.2-99.2% were achieved with multistage distillation at specific temperatures and pressures.  Applicant argues then that this is a showing of criticality.  This argument is not persuasive for at least the following.  First, the Strem catalog teaches high purity materials and the art is good for all it teaches.  Second, the combination teaches distillation and multi-distillation.  One could readily take material that is known for a single distillation and distill is again or use a multidistillation apparatus as taught be the secondary reference in order to provide materials sufficient for use in electronics (additional references).  
Still further, the experiment in the declaration is not persuasive because of the fraction sizes.  A single drop coming out of the condenser and collected could be considered a fraction.  Applicant only caught a couple of fractions that had the majority of volumes.  However, there is no requirement in the claim to require specific yields or masses or volumes of product having the requisite purity.  Thus, the declaration makes a choice that is not required by the claim.  That choice is to choose to have a small number of fractions.  What if the fractions were each one drop a piece?  Would there be a single drop of distillate that has the purity in a single distillation?  This argument is relevant to the argument improving over a single stage distillation alone.  However, and in addition, the art teaches multi-distillations, and motivation to make more pure compounds for use in electronics.   
With respect to purities, Applicant argument is not persuasive.  First improvements by a small number of percentage points is viewed as an improvement of degree and not kind.  The fact that these compounds are known for electronic utilities is a motivation to make the compounds in higher purity levels.  Thus, this argument is not found to be persuasive.  With respect to claims 28-37, the distillation using multi-distillation based on the combination of references would be expected to have limit metals present as a bi-product.  Further, the Strem catalog teaches high purities of tin in the product.  Given that multi-distillation is taught purity can be continuously improved by distilling again and again.  Distillation is known to improve purity, one could readily distill a known compound multiple times to improve purity.  And still further, there is no testing of additional metals in the affidavit to provide a showing to overcome Examiner’s position.
With respect to the new claims, the claims give product by process language and are interpreted as such.  The purity percentage is met based on the rejection of record and the arguments of above.
In the single versus multi stage distillations, if the purity was not sufficient from a single stage distillation, the art teaches that one skilled in the art could use a multistage distillation and one would expect high purities.  

Addressing the Affidavits
As stated in the affidavit, Applicant performed a short path distillation or single stage distillation, Applicant purified a mixture of tin compounds and collected fractions.  The result is that a short path or single distillation is not sufficient to obtain pure compound in two fractions.   First, a broadest reasonable interpretation is that every drop could be a fraction.  There is no requirement in the claims that a specific amount of material be part of the fraction – a yield and purity for example.  Second, Applicant showed that a multistage distillation leads to better purities however the art uses multi-stage distillation and there is motivation to do so in order to have material that is >99% pure and that can function in electronic devices.  Further, reduced pressures leads to lower temperatures – less decomposition.  Still further, the Strem catalog teaches 99% purity of the compound wherein x = 0.  The art is good for all it teaches.
The affidavit under 37 CFR 1.132 filed 08/03/0222 is insufficient to overcome the rejection of record as set forth in the last Office action because as stated above the art teaches lower pressures and boiling points at those pressures in Jones for example.  The art suggests multi-stage distillation.  Still further, limitations argued in the affidavit are not present in the claims.  For example, the claims require “reduced subsequent pressure” but the claims do not include a first range and a second reduced range from the affidavit that is trying to establish criticality.  The affidavit shows specific temperatures, pressures and times leading to a product purity, but the claims have no temperature, times or amounts set forth therein.  Further, such ranges would need to be supported by the initially filed specification or an argument that such product by process language would add to the claim.
In conclusion, Applicant arguments and the affidavit have been considered but are not found to be persuasive.  Applicants claims are drawn to a method of purifying a known material that has a known boiling point at reduced pressure.  Jones teaches these limitations as well as suggesting distillation.  The secondary reference teaches that multiple distillations are known and that they can lead to high purities.  The additional references provide motivation for use in electronic devices as well as teachings that using reduced pressures lowers the boiling point of the material and thus lowers the boiling point of the distillation.  The claims fail to capture ranges tested in the affidavit.  Further, the affidavit fails to undermine the position of the Strem catalog since the single compound distilled as a mixture in the affidavit relates to a different material than the Strem catalog.   The Strem catalog is good for all it teaches and the catalog teaches 99% TDMASn with 99.99% Sn in their product catalog.  This purity is known for this compound, in addition, there is motivation to arrive at more pure compounds given the combination of references.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-21, 23-39 are rejected under 35 U.S.C. 103 as being unpatentable over the article to Jones (“the Jones article” made of record on the IDS) in view of US-9085594 (“the ‘594 patent, made of record on the IDS) in view of the Safety Data Sheet from the STREM (2016), and as motivated by US-8073237 (“the ‘237 patent”, made of record on the IDS) and in view of and motivated by the book by Armarego et al.  (“Armarego”, Purification of Laboratory Chemicals 5th Edition, CH1, front matter and pages 1-17 provided).
The Jones article teaches that aminostannane compounds having overlapping structure with the elected specie and expanded species.  For example, Jones teaches:

    PNG
    media_image2.png
    251
    519
    media_image2.png
    Greyscale
.
Further, Jones teaches the boiling points and mm of pressure used for the isolation which suggests a distillation or pathway for distillation.  For example, Sn(NMe2)4 can be isolated by distilling at 51 degrees C at 0-15 mm Hg (the elected specie).  The Jones article teaches compounds having structural overlap with all of the instant claims at least since the elected species is taught as well as others in the table (see for example above).  
The Jones article fails to teach specific purity levels and further the intended use of claim 37.  For example, the Jones article fails to teach >98%, or less than 1 ppm contamination.  However, these limitations related to purity.  In addition, if the purity limitation is met then the compound would be capable of the intended use (relevant to claim 37).
The ‘594 patent teaches in the same field of endeavor – organometallic compounds, relating to purification – that multiple distillation columns may be used in order to obtain high purity materials.  For example:

    PNG
    media_image3.png
    276
    364
    media_image3.png
    Greyscale
.
Further, the ‘594 patent teaches that there are advantages to using the column presented herein that:

    PNG
    media_image4.png
    215
    359
    media_image4.png
    Greyscale
.
One skilled in the art would be motivated to use distillation or multiple distillation columns in order to obtain high purity materials.  One skilled in the art would expect success because the catalog to STREM shows that high purity materials (99% purity) are known for commercial sale.  Thus, in order to have a competitive product one skilled in the art would at least want to obtain a comparable product purity.  The art teaches that multiple distillations are known and that improved can be improved using multiple distillations.
The combination fails to teach a motivation to choose to purify aminostannane compounds in terms of intended use.
The ‘237 patent teaches aminostannanes for use in device applications (see Figure 4 for example).
Thus, it would have been prima facie obvious to choose to purify aminostannane compounds because the ‘237 patent teaches aminostannanes (column 9 for example) such as those of Jones known for use in device applications (Figure 4 of the ‘237 patent for example).  Thus, there is motivation to have high purity compounds intended for use in electronic devices.
The combination fails to teach reduced pressure.
However, Armarego teaches that distillation is a common technique, and that vacuum distillation is a common technique to consider (pages 11-12).  Further, the book provides a motivation to reduce pressure: “to avoid partial or complete decomposition”.
It would have been prima facie obvious to one having ordinary skill in the art to use reduced pressures in order to avoid partial or complete decomposition.  One skilled in the art would expect success because distillation is taught for the compound in question (see additional references in this rejection).

Conclusions
	No claims allowed.    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622